Taliaeerro, J.
This suit is founded upon three promissory notes, sxeeufced in the year 1861, for the payment of the price of a slave purchased by Hezekiah Harrell, at a succession sale of property of Egbert Morgan, deceased, in 1861. J udgment was rendered in 1866, in favor of the plaintiff, and the defendant appealed.
The defendant is entitled to judgment in his favor under the decision of this Court, rendered in the ease of Wainwright, administrator v. Bridges, in May, 1867.
It is therefore ordered, adjudged and decreed that the judgment of the Lower court be annulled, avoided and reversed; that j udgment be rendered in favor of defendant releasing him from the obligation to pay the notes sued upon, and that the plaintiff and appellee pay costs in both courts.